Citation Nr: 1113477	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  03-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a perforated eardrum.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for chronic urinary tract infections.

4.  Entitlement to service connection for a neurological disorder.

5.  Entitlement to service connection for bronchitis and shortness of breath.

6.  Entitlement to service connection for pancreatitis.

7.  Entitlement to service connection for enlarged prostate and prostatitis.

8.  Entitlement to service connection for anemia.

9.  Entitlement to service connection for anisocoria.

10.  Entitlement to service connection for tension headaches.

11.  Entitlement to service connection for traumatic arthritis of the back (low back disability).

12.  Entitlement to service connection for traumatic arthritis of the left hip (left hip disability).

13.  Entitlement to service connection for allergies.

14.  Entitlement to service connection for asthma.

15.  Entitlement to service connection for an acquired psychiatric disorder.

16.  Entitlement to service connection for a gastrointestinal disability, to include ulcers, gastritis, colitis, pyloric and duodenal bulb irritability with prominent phrenic ampulla, gastroesophageal reflux disease and dyspepsia, and irritable bowels.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran-appellant served on active duty from January 1980 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

In April 2007, the Veteran was scheduled to appear at the RO for a requested Video Conference hearing before a Veterans' Law Judge, but failed to appear.  The Veteran has not offered a statement showing good cause for his failure to appear at the requested hearing.

The Board remanded the claims in May 2007 and November 2009 for further development and consideration.

The issues have been recharacterized as indicated on the title page to comport with the medical evidence of record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for asthma, acquired psychiatric disorder, and gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

There is no competent evidence that the Veteran is currently diagnosed with a perforated eardrum, kidney stones, chronic urinary tract infections, neurological disorder, bronchitis and shortness of breath, pancreatitis, enlarged prostate and prostatitis, anemia, anisocoria, tension headaches, low back disability, left hip disability, or allergies.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a perforated eardrum have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).
2.  The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for chronic urinary tract infections have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for a neurological disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

5.  The criteria for service connection for bronchitis and shortness of breath have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

6.  The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

7.  The criteria for service connection for enlarged prostate and prostatitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

8.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  The criteria for service connection for anisocoria have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

10.  The criteria for service connection for tension headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

11.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

12.  The criteria for service connection for left hip disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

13.  The criteria for service connection for allergies have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in April 2002 and July 2003. 

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained the applicable treatment records, assisted the Veteran in obtaining evidence, scheduled the Veteran for physical examinations and requested medical opinions as to the presence and etiology of the disabilities at issue, and afforded the veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  Pursuant to Board remand, the Veteran was scheduled for 14 VA examinations in February 2010.  Because the Veteran's failure to report to the scheduled examinations is without explanation, it may be said that his absence from the scheduled examinations was without good cause.  Accordingly, the Board will proceed to adjudicate the claims based on the limited medical evidence of record.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran was treated for an ear infection in December 1978 before entrance into service.  The Veteran service treatment records note treatment for severe ear impaction in July 1980, and possible ear infection was diagnosed.  He was also treated for low back pain after falling in October 1980, and prostatitis in May 1981.  The Veteran's service treatment records are negative for any findings, complaints, or treatment of the other disabilities at issue.   No discharge examination is of record.

Post-service treatment records note multiple treatment for ear infections from January 1982 to September 1989, but the record does not reflect any treatment since 1989; tension headache due to family problems was diagnosed in May 1983, but the record does not reflect any diagnosis or treatment since 1983; arthralgia of the back was diagnosed in May 1983, subsequent to a motor vehicle accident, and spinal X-rays were normal but the record does not reflect any further diagnosis or treatment of the back since 1983; urethral calculus was diagnosed in October 1987, but the record does not reflect any diagnosis or treatment since 1987; pancreatitis was diagnosed in November and December 1987, but the record does not reflect any diagnosis or treatment since 1987; anemia was diagnosed in January 1988, but the record does not reflect any diagnosis or treatment since 1987; benign fasciitis was diagnosed in December 1993, but the record does not reflect any diagnosis or treatment since 1993; enlarged prostate was diagnosed in November 1995 and December 1997, but the record does not reflect any diagnosis or treatment since 1997; ulnar nerve neuropathy was diagnosed in April 1998, but the record does not reflect any diagnosis or treatment since 1998; left hip pain was diagnosed in June 2002, subsequent to his being struck by a car, and an X-ray noted minor degenerative changes, but the record does not reflect any diagnosis or treatment since 2002; unequal pupils were diagnosed in September 2001 and anisocoria was diagnosed April 2002, but the record does not reflect any diagnosis or treatment since 2002; cystitis was diagnosed in November 1997, but the record does not reflect any diagnosis or treatment since 1997; renal calculi was diagnosed in November and December 1997, but the record does not reflect any diagnosis or treatment since 1997; bronchitis was diagnosed in October 1998, February 1999, and January 2000, but the record does not reflect any diagnosis or treatment since 2000; and possible allergy was diagnosed in August 2002, but the record does not reflect any diagnosis or treatment since 2002.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Anemia, nephritis, urinary calculi, and arthritis will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, none of these disabilities are capable of lay observation and there is no competent evidence that any of them manifested within one year after service.  

To establish service connection for a disability, a claimant must submit: (1) competent evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Pond requirements.  However, absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran is competent to comment on his symptoms.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the current existence or etiology of a perforated eardrum, kidney stones, chronic urinary tract infections, neurological disorder, bronchitis and shortness of breath, pancreatitis, enlarged prostate and prostatitis, anemia, anisocoria, tension headaches, low back disability, left hip disability, and allergies, and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

Absent any competent evidence of a current disability, the preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for perforated eardrum is denied.

Entitlement to service connection for kidney stones is denied.

Entitlement to service connection for chronic urinary tract infections is denied.  

Entitlement to service connection for a neurological disorder is denied.

Entitlement to service connection for bronchitis and shortness of breath is denied.  

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for enlarged prostate and prostatitis is denied.  

Entitlement to service connection for anemia is denied.

Entitlement to service connection for anisocoria is denied.

Entitlement to service connection for tension headaches is denied.

Entitlement to service connection for low back disability is denied.  

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for allergies is denied.



REMAND

In a September 2002 private evaluation, Martin Calva Mtz., M.D., stated that the Veteran's asthma began either during his military service or shortly thereafter.  In addition, the physician diagnosed psychiatric disorders and irritable bowel syndrome, and opined that they began in service.  An opinion is needed prior to a resolution of these claims.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for a medical opinion regarding asthma from an appropriate VA medical professional.  The entire claims file must be made available to the physician and the report of examination should include discussion of the Veteran's documented medical history and assertions.  The physician is to be informed that the Veteran has failed to appear for multiple examinations and that the following questions have to be answered based on the limited evidence of record.  

The physician should identify whether the Veteran has asthma or the residuals of asthma.  If so, the physician should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Arrange for a medical opinion regarding an acquired psychiatric disorder from an appropriate VA medical professional.  The entire claims file must be made available to the physician and the report of examination should include discussion of the Veteran's documented medical history and assertions.  The physician is to be informed that the Veteran has failed to appear for multiple examinations and that the following questions have to be answered based on the limited evidence of record.  

The physician should identify whether the Veteran has a current acquired psychiatric disorder.  If so, the physician should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Arrange for a medical opinion regarding a gastrointestinal disability from an appropriate VA medical professional.  The entire claims file must be made available to the physician and the report of examination should include discussion of the Veteran's documented medical history and assertions.  The physician is to be informed that the Veteran has failed to appear for multiple examinations and that the following questions have to be answered based on the limited evidence of record.  

The physician should identify the Veteran has a gastrointestinal disability or the residuals of a gastrointestinal disability.  If so, the physician should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to service.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran a supplemental statement of the case and give him time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


